United States Court of Appeals
                       For the First Circuit

No. 13-1171

          THE CLARK SCHOOL FOR CREATIVE LEARNING, INC.,

                        Plaintiff, Appellant,

                                 v.

              PHILADELPHIA INDEMNITY INSURANCE COMPANY,

                        Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Denise J. Casper, U.S. District Judge]



                               Before

                         Lynch, Chief Judge,
               Torruella and Thompson, Circuit Judges.



     Margaret H. Paget, with whom Sherin and Lodgen LLP was on
brief, for appellant.
     Richard L. Burpee, with whom Edwin F. Landers, Jr. and
Morrison Mahoney LLP were on brief, for appellee.



                          October 23, 2013
           LYNCH, Chief Judge.         In 2009, the Clark School for

Creative Learning, Inc. and its director, Jeffrey Clark, were sued

in state court by two of the School's donors.          The donors sought

return of a $500,000 gift on their claim that the gift had been

induced by misrepresentations.         The case settled and the School

returned some part of the gift.         The School then filed suit in

federal   court,   seeking   defense    costs   and   indemnity   under   a

directors and officers ("D&O") liability insurance policy issued by

Philadelphia Indemnity Insurance Company ("PIIC").

           The district court granted summary judgment for PIIC

based on the court's construction of an exclusion entitled "KNOWN

CIRCUMSTANCES REVEALED IN FINANCIAL STATEMENT EXCLUSION."            This

clause excluded from coverage any losses "in any way involving any

matter, fact, or circumstance disclosed in connection with Note 8

of the [School's] Financial Statement."         Clark Sch. for Creative

Learning, Inc. v. Phila. Indem. Ins. Co., No. 12-10475-DJC, 2012 WL

6771835, at *5 (D. Mass. Dec. 26, 2012).        Note 8 of the Financial

Statement set forth a description of the gift and referred to Note

7, which described the gift in more detail.

           The School appeals, primarily arguing that the plain

language of the policy must give way to what it says were its

reasonable expectations of coverage.       We affirm.




                                  -2-
                                 I.

          The School is a non-profit, independent K-12 school in

Danvers, Massachusetts. At the time of the relevant events, it was

struggling financially.     The School's June 30, 2007 Financial

Statement showed a budget shortfall of over $100,000 in 2006 and

again in 2007. By June 2007, the School's liabilities exceeded its

assets by over $300,000.

          In May 2008, after several months of discussions, Marcia

and Joseph Valenti, parents of three of the school's students,

donated $500,000 to the School.       That gift was disclosed in the

School's Financial Statement, which predated the insurance policy.

The insurance coverage period ran from July 1, 2008 to July 1,

2009.

          In May 2009, the Valentis filed suit in Massachusetts

state court against the School and against its director, Jeffrey

Clark, alleging that the School had not followed through on two

promises made in soliciting the donation: (1) to convey to the

Valentis a security interest in the land on which the School is

situated and (2) to use the funds to construct a new facility for

the School's high school.   The Valentis claimed that Clark instead

had "intended to use the money for other purposes" and "had no

plans to acquire property for a high school," and that shortly

after receiving the donation, Clark caused the School to pay




                                -3-
approximately $175,000 to his mother and his sister, "purportedly

for repayment of loans."

            For the policy period July 1, 2008 through July 1, 2009,

the School and Clark were insured by PIIC under a "Non-Profit

Organization Directors and Officers Flexi Plus Five Policy." Under

the policy, PIIC would indemnify the School and Clark for any

"Loss," including legal defense costs and damages, for a "D&O

Wrongful Act."       The definition of "D&O Wrongful Act" included,

inter alia, any "act, error, misstatement, misleading statement,

neglect,    breach   of    duty    or    personal    and   advertising    injury"

committed by the School or by Clark.

            The policy also included a "KNOWN CIRCUMSTANCES REVEALED

IN     FINANCIAL     STATEMENT          EXCLUSION"    ("Known      Circumstances

Exclusion").       Known Circumstances Exclusions are common; this

exclusion, however, referred in particular to Note 8 of the

School's Financial Statement.            It provided that:

            [T]he Underwriter shall not be liable to make
            any payment for Loss in connection with any
            Claim made against the Insured based upon,
            arising out of, directly or indirectly
            resulting from or in consequence of, or in any
            way   involving    any   matter,   fact,    or
            circumstance disclosed in connection with Note
            8 of the Financial Statement . . . submitted
            on behalf of the Insured.

Note   8,   in   turn,    was   titled     "Insufficient    Net    Assets."     It

discussed    the   School's       financial     difficulties      at   length   and

referenced the Valentis' gift:


                                          -4-
              Subsequent to the date of the accompanying
              financial statement, in May of 2008 the School
              was a recipient of a major gift totaling
              $500,000 (see Note 7).       The donation is
              unrestricted and will be used to support the
              School's general operations as management's
              plans for the School's future are implemented
              and allowed time to succeed. Management feels
              that its plans and the subsequent major gift
              will enable the School to operate as a going
              concern.

The Valentis' gift was further described in Note 7, which Note 8

referenced in the parenthetical above.               Note 7 provided, in

relevant part: "Major Gift - During March of 2008, the management

of the School became aware of a current student's parents' intent

to   donate    $500,000   to   the   School   for   unrestricted   operating

support.      The $500,000 cash gift was received by the School in its

entirety on May 5, 2008."

              The School notified PIIC of the Valentis' suit.            On

August 31, 2009, PIIC denied coverage under the policy, stating

that the costs associated with the Valentis' suit were losses

excluded from coverage by the Known Circumstances Exclusion.            The

School continued its defense at its own expense and ultimately

settled with the Valentis in September of 2011. Under the terms of

the settlement, the Valentis agreed to dismiss their claims against

the School and Clark in exchange for the School's agreement to

return a portion of the Valentis' gift.

              On March 14, 2012, the School brought this federal

action, based on diversity jurisdiction, seeking indemnification


                                      -5-
from PIIC for the costs of defending and settling the Valentis'

suit.

                                    II.

             Review of the district court's grant of summary judgment

is de novo, reading the facts and drawing all inferences in the

light most favorable to the nonmoving party. See Valley Forge Ins.

Co. v. Field, 670 F.3d 93, 96-97 (1st Cir. 2012).

             The parties agree that the losses here would be covered

losses save for the Known Circumstances Exclusion and it is the

interpretation     of   that   exclusion   which   is   at   issue.1   "The

interpretation of an insurance policy is a question of law for the

court."     Id. at 97; accord Bos. Gas Co. v. Century Indem. Co., 910

N.E.2d 290, 304 (Mass. 2009).         The parties do not dispute that

Massachusetts law applies here.            Under Massachusetts law, "we

construe an insurance policy de novo under the general rules of

contract interpretation."       Valley Forge, 670 F.3d at 97 (quoting

Brazas Sporting Arms, Inc. v. Am. Empire Surplus Lines Ins. Co.,




        1
      An insurer's duty to defend ordinarily arises when the facts
in the complaint and the facts known to the insurer establish "a
possibility that the liability claim falls within the insurance
coverage." See Vt. Mut. Ins. Co. v. Zamsky, ___ F.3d ___, 2013 WL
5543915, at *2 (1st Cir. 2013) (quoting B & T Masonry Constr. Co.
v. Pub. Serv. Mut. Ins. Co., 382 F.3d 36, 39 (1st Cir. 2004))
(internal quotation marks omitted).    Once the insured makes an
initial showing that the overall coverage provisions of the
insurance policy apply, the burden "shifts to the insurer to
demonstrate that some exclusion defeats coverage." Id.

                                    -6-
220 F.3d 1, 4 (1st Cir. 2000)); see Cody v. Conn. Gen. Life Ins.

Co., 439 N.E.2d 234, 237 (Mass. 1982).

           We first consider "the actual language of the policies,

given its plain and ordinary meaning."   Brazas Sporting Arms, 220

F.3d at 4. "A policy of insurance whose provisions are plainly and

definitely expressed in appropriate language must be enforced in

accordance with its terms." Cody, 439 N.E.2d at 237 (quoting Hyfer

v. Metro. Life Ins. Co., 61 N.E.2d 3, 5 (Mass. 1945)) (internal

quotation marks omitted).    To the extent the policy language is

ambiguous, any ambiguities must be construed in favor of the

insured.   See Allmerica Fin. Corp. v. Certain Underwriters at

Lloyd's, London, 871 N.E.2d 418, 425 (Mass. 2007). "Ambiguity does

not exist simply because the parties disagree about the proper

interpretation of a policy provision; rather, '[a]mbiguity exists

when the policy language is susceptible to more than one rational

interpretation.'"    Valley Forge, 670 F.3d at 97 (alteration in

original) (quoting Brazas Sporting Arms, 220 F.3d at 4-5).   If the

language of an exclusion is clear, we will not construe it against

the insurer.   See id. at 99 (citing Bagley v. Monticello Ins. Co.,

720 N.E.2d 813, 816 n.2 (Mass. 1999)).

           The Known Circumstances Exclusion here in its reference

to Note 8 of the Financial Statement is both clear and broad in its

language. It excludes losses "based upon, arising out of, directly

or indirectly resulting from or in consequence of, or in any way


                                -7-
involving any matter, fact, or circumstance disclosed in connection

with Note 8 of the Financial Statement."         We reach only the term

excluding losses "in any way involving" the matters, facts, or

circumstances disclosed.2

            One matter, fact, or circumstance disclosed in Note 8 is

the Valentis' gift, along with other information about the School's

troubled finances.      And the loss and defense costs for which

coverage is sought certainly "involv[es]" that gift, since the loss

and costs were incurred in defending and settling litigation about

the gift.   The plain language of the Known Circumstances Exclusion

excludes from coverage the losses from the suit brought by the

Valentis about their gift.

            The School's arguments to the contrary basically fall

into three categories: (1) the language of the Known Circumstances

Exclusion shows that the parties did not intend for the exclusion

to apply to the Valentis' gift; (2) the canon of ejusdem generis

requires a different reading of the exclusion; and (3) the plain

language    reading   must   give   way   to   the   School's   reasonable

expectation of coverage.

            The School argues that Note 8 focused on the School's

financial difficulties and so the Known Circumstances Exclusion was


     2
       While we do not reach the causal issue as to the "arising
out of" term here, we note that we recently addressed that issue in
the context of a different exclusion and different language under
Massachusetts law. See Vt. Mut. Ins. Co. v. Zamsky, ___ F.3d ___,
2013 WL 5543915, at *4 (1st Cir. 2013).

                                    -8-
intended to exclude only those losses that would result from a

future    stoppage   in   the   School's   operations     due   to   financial

problems.    The School argues that if the parties had intended for

the Known Circumstances Exclusion to apply to the Valentis' gift,

they would have referenced Note 7, which discusses that gift in

slightly greater detail.         But that argument misunderstands the

"baseline    rule"   of   Massachusetts    law,   which    states     that   an

insurance contract must be interpreted based on the intention of

the parties "as manifested by the policy language." Fireman's Fund

Ins. Co. v. Special Olympics Int'l, Inc., 346 F.3d 259, 261 (1st

Cir. 2003) (emphasis added) (quoting Lexington Ins. Co. v. Gen.

Accident Ins. Co. of Am., 338 F.3d 42, 47 (1st Cir. 2003))

(internal quotation mark omitted).         The language here plainly is

not limited to losses caused by financial difficulties.                      It

explicitly references the Valentis' gift. The School's argument is

also factually incorrect, because the parties did reference Note 7:

the discussion of the Valentis' gift in Note 8 explicitly refers to

Note 7.

            Next, the School argues that the ejusdem generis canon

requires "in any way involving" to be interpreted in light of the

earlier phrases in the list: "based upon, arising out of, directly

or indirectly resulting from or in consequence of."             Read in that

light, the School argues, these earlier clauses include a notion of




                                     -9-
causation, so "in any way involving" must include a causal element

as well; from that, the School contends there is no causality here.

          Without considering whether the earlier phrases involve

a causal element, we reject such a construction of "in any way

involving" on these facts.    "Every word in an insurance contract

must be presumed to have been employed with a purpose and must be

given meaning and effect whenever practicable."   Welch Foods, Inc.

v. Nat'l Union Fire Ins. Co. of Pittsburgh, PA, 659 F.3d 191, 193

(1st Cir. 2011) (quoting Allmerica, 871 N.E.2d at 425) (internal

quotation marks omitted); accord Valley Forge, 670 F.3d at 99

(quoting Bos. Gas, 910 N.E.2d at 304).        The "or in any way

involving" clause is a mop-up clause intended to exclude anything

not already excluded by the other clauses.

          This is also evidenced by the word "or," which is used

here in the disjunctive sense and indicates that "in any way

involving" is a separate item in the list that goes beyond the

scope of the other terms.3   Cf. Valley Forge, 670 F.3d at 99 ("The

three words are connected by the disjunctive 'or,' signalling they

are to be read separately" (citing Miller v. Miller, 861 N.E.2d

393, 401 (Mass. 2007))); Welch Foods, 659 F.3d at 194 ("[T]he terms


     3
       The mere fact that an insurance policy uses the word "or"
does not necessarily mean ejusdem generis cannot apply. Rather, a
court must consider whether a given reading of "or" would render a
term meaningless or would be practicable and provide "a workable
and harmonious means for carrying out and effectuating the intent
of the parties." Valley Forge, 670 F.3d at 105 n.4 (quoting J.A.
Sullivan Corp. v. Commonwealth, 494 N.E.2d 374, 378 (Mass. 1986)).

                                -10-
are in the disjunctive, . . . and the word or must be given

effect.").

             Adopting the School's reading would render the phrase "or

in any way involving" meaningless, as the earlier phrases already

established exclusions for losses "directly or indirectly resulting

from" the disclosed matters.      See Valley Forge, 670 F.3d at 105

(explaining that construction rendering a term meaningless would be

improper).    To give "or in any way involving" independent meaning,

we must apply its plain literal definition.

             The argument fails not only in its premises, but also in

its conclusion.     Even assuming arguendo that some causation were

required, that requirement would plainly be met here.      The losses

from the Valentis' suit were caused by the School's alleged

misrepresentations about the Valentis' gift.4

             The School's final argument is that this plain language

reading of the Known Circumstances Exclusion deprives the School of

coverage it reasonably expected.      It argues that, on reading the

Known Circumstances Exclusion, the School would not have expected

the exclusion to reach the Valentis' suit because the exclusion

focused on the School's financial difficulties and because the suit

had not yet been filed and therefore could not have been a "known"


     4
       As the district court noted in its comprehensive and well-
reasoned decision, the Valentis' claims "could not be maintained
without regard to the donation discussed in Note 8" and therefore
was causally linked to the donation. Clark Sch., 2012 WL 6771835,
at *5.

                                  -11-
circumstance.    But the footnote referred to the known circumstance

of the gift and went further, describing the gift as unrestricted.

The Valentis' lawsuit alleged otherwise.             This argument fails in

its own terms.

           Beyond that, the reasonable expectations doctrine has no

application here.        To be sure, "what an objectively reasonable

insured, reading the relevant policy language, would expect to be

covered" is a valid consideration in construing insurance contracts

when there is doubt over the contract's meaning.                 Bos. Gas, 910

N.E.2d at 305 (quoting A.W. Chesterton Co. v. Mass. Insurers

Insolvency Fund, 838 N.E.2d 1237, 1250 (Mass. 2005)) (internal

quotation mark omitted); accord Hazen Paper Co. v. U.S. Fid. &

Guar. Co., 555 N.E.2d 576, 583 (Mass. 1990).                   However, when a

contract   is    not    ambiguous,   a   party   can    have    no   reasonable

expectation of coverage when that expectation would run counter to

the unambiguous language of an insurance policy. See Valley Forge,

670 F.3d at 105.       There is no uncertainty as to the meaning of the

terms here.     Because the language of this policy clearly excludes

coverage "in any way involving" the Valentis' gift, the School had

no reasonable expectation of coverage.

                                     III.

           For   the    reasons   stated    above,     the   decision   of   the

district court is AFFIRMED.




                                     -12-